Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claim(s) to be treated in this office action:
a.	Independent: 1, 11, 16 and 20
b.	Pending: 1-20

REJOINDER
Claims 7-9, 12 and 18 were previously withdrawn from consideration as a result of a restriction requirement. Claims 7-9, 12 and 18 hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 6/21/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Specification
The new title is reviewed and accepted by examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 11, 16 and 20 include allowable subject matter since the prior art made of record and considered pertinent to the applicant’s disclosure, taken individually or in combination, does not teach or suggest the claimed invention having:
“biasing circuitry configured to control voltage potentials at the pull-up node and the pull-down node to enable the output inverter to assert, at the output node, an output voltage potential that is greater than the degradation voltage potential higher than a low power supply voltage potential at the low power supply node”; for independent claim 1;
“biasing circuitry configured to bias the output inverter to enable the output inverter to drive the gate terminal of the BLEQ transistor with a bit line equalization voltage potential that is greater than the degradation voltage potential higher than a low power supply voltage potential of the BLEQ driver circuit”; for independent claim 11;
“applying a bias voltage potential to a source terminal of a pull-down transistor responsive to the triggering, a drain terminal of the pull-up transistor electrically connected to a drain terminal of the pull-down transistor at an output node, the pull-down transistor configured to operate below the degradation voltage potential across the pull-down transistor to avoid degradation of the pull-down transistor”; for independent claim 16; and
“an asserted voltage potential of the BLEQ voltage potential responsive to a trigger of a pre- charge operation to pre-charge the pair of bit lines greater than a degradation voltage potential across a pull-down transistor of the output inverter below which the pull-down transistor is configured to operate to avoid degradation of the pull- down transistor”; for independent claim 20 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Remarks, filed on 1/18/2022, with respect to independent claims and prior arts have been fully considered and are persuasive.  The rejection is withdrawn and Notice of Allowance has been sent out. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTANA BEGUM whose telephone number is (571)431-0691. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571272 1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SULTANA BEGUM/Primary Examiner, Art Unit 2824                                                                                                                                                                                                        1/28/2022